Citation Nr: 1019419	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial compensable rating for service 
connected fibromyalgia prior to May 20, 2005 and a rating in 
excess of 10 percent thereafter.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1982 to 
March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded an April 2010 videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript is associated with the record.  

The Board notes that this appeal originated from a petition 
to reopen for new and material evidence.  38 C.F.R. § 3.156.  
The January 2006 rating decision granted the Veteran service 
connection for fibromyalgia and assigned an effective date of 
May 2005, the date of the claim.  However, the RO later 
changed the effective date to October 1998, the date the 
Veteran initially filed a service connection claim for 
fibromyalgia.  The RO assigned this effective date because 
the Veteran submitted service treatment records in 
conjunction with his May 2005 petition to reopen for new and 
material evidence.  38 C.F.R. § 3.156(c).  Thus, the Board 
must consider the time period beginning October 1998 to the 
present in rating this claim.  See id.  


FINDINGS OF FACT

1.  Prior to February 27, 2002, the Veteran's fibromyalgia 
symptoms did not necessitate medication. 

2.  From February 27, 2002 through September 12, 2005, the 
Veteran's fibromyalgia approximated symptoms of fatigue, 
sleep disturbance, stiffness, paresthesias, headache, 
irritable bowel symptoms, and depression that necessitated 
medication for relief. 

3.  From September 12, 2005 through December 6, 2005, the 
Veteran's fibromyalgia approximated episodic symptoms, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion with symptoms present 
more than one-third of the time.

4. Beginning December 6, 2005, the Veteran's fibromyalgia 
approximated episodic symptoms, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion with symptoms continually present and not 
controlled by medical treatment. 


CONCLUSIONS OF LAW

1.  Before February 27, 2002, the criteria for a compensable 
rating for fibromyalgia are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
Diagnostic Code 5025 (2009).  

2.  On February 27, 2002 the criteria for a 10 percent 
rating, but no higher, for fibromyalgia are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
Diagnostic Code 5025 (2009).  

3.  On September 12, 2005, the criteria for a 20 percent 
rating, but no higher, for fibromyalgia are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, 
Diagnostic Code 5025 (2009).  

4.  On December 6, 2005, the criteria for a 40 percent 
rating, but no higher, for fibromyalgia are met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 
4.71a, Diagnostic Code 5025 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Because the Veteran is challenging the 
initially assigned disability rating, it has been in 
continuous appellate status since the original assignment of 
service connection.  The evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service connected fibromyalgia is presently 
rated under Diagnostic Code 5025.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  It provides that fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms require continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities. 38 C.F.R. § 4.71a, 
Diagnostic Code 5025.

Evidence

Treatment notes, from 1997 and 1998, showed that the Veteran 
complained of gastrointestinal disorders and ear, nose, and 
throat (ENT) problems.  

The Veteran submitted numerous private primary care treatment 
notes, from approximately 2001 through the present.  In 
February and April 2002, the Veteran complained of fatigue.  
Private treatment notes from February 2003 and September 2003 
showed the Veteran having fibromyalgia symptoms, including 
headaches, gastrointestinal disorders, and joint pain.  He 
used over the counter medicine for treatment.  An August 2004 
private treatment note show that the Veteran responded to 
Paxil for fibromyalgia, but was not currently taking any 
medication.  In September 2005, the Veteran reported his 
joint and muscle pain increased.  Notably, a December 2005 
private treatment note indicated that the Veteran continued 
to miss work due to pain symptoms despite following a 
medication regimen.  Treatment notes, from January and March 
2006, showed that pain persisted despite the use of strong 
pain relief medication.  Treatment notes as recent as January 
and February 2010 reflected that the Veteran continued to 
complain of gastrointestinal disorders, headaches, and back 
pain, while using strong pain relief medication.  

An October 2005 VA/QTC examination report is of record.  The 
Veteran reported experiencing neck and upper back pain, 
generalized fatigue, depression, headaches, and sleep 
disturbances.  He affirmed that these symptoms were present 
about two thirds of the time.  Clinical examination showed 
tenderness and limited motion due to fatigue of the cervical 
spine.  X-rays of the thoracic, cervical and lumbar spines 
returned normal.  The examiner diagnosed fibromyalgia, 
chronic cervical and thoracic back strain, and depression.  
He opined that the Veteran was limited in repetitive 
activities involving his neck, back, arms, and hands.   

The Veteran testified at the April 2010 Board videoconference 
hearing.  He described experiencing headaches and 
musculoskeletal pain ever since active service.  His 
fibromyalgia symptoms led him to miss numerous days from work 
for rest and medical treatment.  He acknowledged that the 
medications alleviated his pain symptoms, but any gain in his 
overall functional capacity from pain relief was offset by 
various side effects of the medications.  

In brief, the Veteran reported fibromyalgia symptoms of 
depression, persistent musculoskeletal pain, sleep 
disturbances, and occasional gastrointestinal difficulties 
that have increased in recent years.  The Veteran has 
continuously maintained a medication regimen for treatment 
since 2005. 

Analysis

The Veteran is presently in receipt of an initial 
noncompensable rating prior to May 20, 2005 and a 10 percent 
rating after May 20, 2005 for service connected fibromyalgia.  
38 C.F.R. § 4.71a, Diagnostic Code 5025.  

In terms of determining an appropriate rating, the pertinent 
issues are the presence of the fibromyalgia symptoms and 
whether they are capable of control through medical 
treatment.  The record does not show the presence of 
compensable fibromyalgia symptoms until February 2002.  At 
that time, the Veteran was noted to have fatigue symptoms and 
given medication.  In September 2005, medical records showed 
that the Veteran's fibromyalgia symptoms increased, and he 
was given additional medication.  At the October 2005 VA 
examination, the Veteran reported symptoms being present two 
thirds of the time.  Then December 2005 treatment notes 
showed that the Veteran's pain symptoms were not responding 
to the additional medication.  After receiving increased 
medication, the Veteran returned to the clinic in January 
2006 complaining that his fibromyalgia symptoms persisted.  
Since January 2006, the medical records show continued 
primary care treatment for fibromyalgia symptoms and 
continued use of a medication regimen.  See 38 C.F.R. 
§§ 3.156(c), 4.71a, Diagnostic Code 5025.  
  
Consequently, the Board finds that the following ratings are 
warranted.  The Board assigns a noncompensable rating prior 
to February 27, 2002 since it was not until that date that 
the Veteran began using medication for fibromyalgia symptom 
relief.  A 10 percent rating is warranted from February 27, 
2002 until September 12, 2005 because the Veteran sought 
treatment for fibromyalgia symptoms, but did not report any 
increased severity until September 12, 2005.  The Board 
assigns a 20 percent rating for the period from September 12, 
2005 until December 6, 2005, as the Veteran reported 
increased symptoms, but the record does not confirm that the 
symptoms were not controlled by medical treatment.  The Board 
assigns a 40 percent rating effective December 6, 2005 since 
the record shows that the Veteran complained that the 
symptoms persisted despite use of additional medication.  
Most recently, in January 2010, the Veteran testified that 
any gains in his overall function due to medication were 
offset by side effects.  The Board finds this testimony 
satisfactory to show continued approximation of the criteria 
for a 40 percent rating.  See 38 C.F.R. §§ 4.10, 4.71a, 
Diagnostic Code 5025. 

The Board has considered the issue of a total disability 
rating based upon individual unemployablility (TDIU) under 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows 
that the Veteran is presently employed, but is scheduled to 
be laid off.  Nevertheless, since he is presently employed, 
the issue of a TDIU is premature.    

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  



Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a June 2005 
letter, prior to the date of the issuance of the appealed 
January 2006 rating decision.  The Veteran did received 
notice concerning how a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted until a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
While this letter was furnished after the issuance of the 
appealed rating decision, the appeal was subsequently 
readjudicated in a Statement of the Case issued in November 
2006.  This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in October 2005 that was fully 
adequate for the purposes of adjudication.  The VA/QTC 
examination report reflects an interview of the Veteran, 
thorough clinical examination, and medical opinion by an 
appropriately qualified physician.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 


Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A noncompensable rating prior to February 27, 2002; a 10 
percent rating for the period from February 27, 2002 until 
September 12, 2005; a 20 percent rating for the period from 
September 12, 2005 until December 6, 2005; and a 40 percent 
rating effective December 6, 2005 are granted for service 
connected fibromyalgia, subject to the statutes and 
regulations governing the payment of monetary awards.
.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


